Citation Nr: 1039461	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  07-00 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a bilateral hip 
disorder.

4.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.R. Bodger


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c)(2010).  38 U.S.C.A. § 
7101(a)(2)(West 2002).

The Veteran served on active duty from November 1944 to December 
1969.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, 
which denied the benefits sought.  

The Veteran testified before the undersigned Veterans Law Judge 
during a June 2009 Board hearing.   A transcript of the hearing 
has been associated with the claims file.

In August 2009, the Board remanded this matter for further 
evidentiary development.  The appeal now returns for appellate 
review.  


FINDINGS OF FACT

1. The Veteran's tinnitus is as likely as not attributable to in-
service noise exposure.  

2.  The Veteran's low back disability is not related to a disease 
or injury in service nor was it manifest within one year of 
service discharge.  

3.  The preponderance of the evidence shows that the Veteran does 
not have a current bilateral hip disability.

4.  The preponderance of the evidence shows that the Veteran does 
not have a current bilateral knee disability.  


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the Veteran 
has tinnitus that is the result of a disease or injury incurred 
in active military service. 38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2.  The Veteran's low back disability was not incurred in or 
aggravated by service, nor may it be presumed to have to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2010).

3.  The Veteran does not have a bilateral hip disability which 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.304 (2010).  

4.  The Veteran does not have a bilateral knee disability which 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.304 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	 Duty to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004). 
 
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded. 

The Board finds that predecisional notice letters dated in 
January 2006 and March 2006 substantially complied with the 
notice requirements.  The January 2006 letter informed the 
Veteran of what evidence was required to substantiate the claims 
and of the Veteran's and VA's respective duties for obtaining 
evidence.  He was asked to submit evidence and/or information in 
his possession to the RO.  Additionally, the March 2006 letter 
informed the Veteran of the laws and regulations governing 
disability ratings and effective dates as required under Dingess.  

The Board also finds that VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  It is noted 
that the Board remanded this matter in order for VA to assist the 
Veteran in obtaining private medical records from Dr. B as well 
as any other physician who may have treated the Veteran's back, 
hip, and knee conditions.  The Veteran submitted signed forms 
authorizing VA to obtain medical records from Dr. D.B., Dr. K.S., 
and Dr. B.  In a January 2010 letter, the Veteran was notified 
that VA had requested copies of medical records from these 
medical providers.  In that letter, he was also notified that it 
was his responsibility to see that VA received the records. 
Records from Dr. D.B. and Dr. K.S. were received.  However, 
despite VA's requests, no records from Dr. B. were obtained.  The 
Board finds that VA has made reasonable attempts to obtain these 
medical records and finds that further endeavors would be 
fruitless.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were relevant 
to the claims.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  If VA provides a claimant with an 
examination in a service connection claim, the examination must 
be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
The probative value of a medical opinion is derived from a 
factually accurate, fully articulated, and soundly reasoned 
opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran was afforded VA medical examinations in June 2010 to 
obtain opinions as to whether his tinnitus, low back, bilateral 
hip and bilateral knee disorders were caused or aggravated by 
service.  The Board has reviewed the examination reports and 
determines that these opinions are adequate.  The examiners were 
assessed with the relevant information, articulated them in the 
examination reports, and provided reasoning for their 
conclusions.  The medical opinions are adequate.  See Nieves-
Rodriguez, 22 Vet. App. 295.  

Further, in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 
(2007), the Court noted that VA had revised its hearing 
examination worksheets to include the effect of a veteran's 
bilateral hearing loss disability on occupational functioning and 
daily activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 
2007); see also 38 C.F.R. § 4.10 (2007).  The Court also noted, 
however, that even if an audiologist's description of the 
functional effects of the veteran's hearing disability was 
somehow defective, the veteran bears the burden of demonstrating 
any prejudice caused by a deficiency in the examination.  The 
Veteran, as a lay person, is competent to submit evidence of how 
the hearing loss affects his everyday life.  See Layno v. Brown, 
6 Vet. App. 465, 469- 470 (1994) (finding that lay testimony is 
competent when it regards features or symptoms of injury or 
illness).  During the June 2010 examination, the Veteran 
complained of hearing loss and tinnitus which caused him to have 
difficulty hearing conversations or talking on the phone.  The 
Veteran has not demonstrated any prejudice caused by a deficiency 
in the examination.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  Further examination or opinion is not needed on 
the claims because, at a minimum, there is no persuasive and 
competent evidence that the claimed conditions may be associated 
with the Veteran's military service.

The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claims and did in fact 
participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  
There is no error or issue that precludes the Board from 
addressing the merits of this appeal.

II.	 Service Connection

The Veteran alleges that his tinnitus and low back disability 
were caused or aggravated by service.  The Veteran also alleges 
that his bilateral hip and knee disorders were caused by his low 
back disability.  

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent".  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

a.	 Tinnitus

The Veteran testified and has submitted statements indicating 
that he was exposed to in-service acoustic trauma and that his 
tinnitus began shortly after service discharge.  The Board 
highlights that the Veteran is competent to state that he has 
tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board also finds that the Veteran is competent to state that he 
experienced acoustic trauma in service.  See generally Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He is also found 
to be credible.

Following the August 2009 Board remand, the Veteran was afforded 
a VA audio examination in June 2010.  During this examination, 
the Veteran complained of difficulty hearing conversations, 
especially when too many people are talking at the same time and 
on the phone.  He also indicated that he has constant bilateral 
tinnitus.  The examiner opined that it is at least as likely as 
not the Veteran's tinnitus is related to military noise exposure.  
The examiner reasoned that his tinnitus began a long time ago and 
indicated that the Veteran worked in artillery for 25 years and 
did not wear hearing protection.  It is noted that the examiner 
reviewed the Veteran's claims file.  He noted the Veteran's 
enlistment and re-enlistment whispered voice tests showed 15/15, 
which is normal.  His audio examination in June 1965 and his 
retirement audio were also within normal limits.  The Veteran 
also provided the examiner with his oral medical history.  

The Veteran has a current diagnosis of tinnitus that has been 
linked to his active duty. There is credible and competent lay 
evidence of ringing in the Veteran's ears in the years following 
service; competent medical evidence that the Veteran currently 
has tinnitus; and medical opinion evidence indicating at a 
minimum that the Veteran's tinnitus was likely caused by in-
service acoustic trauma.  The Board finds the Veteran's 
assertions of noise exposure in service to be competent and 
credible and, when considering the medical evidence, the Board 
resolves any reasonable doubt in the Veteran's favor.  
Accordingly, the Board concludes that the evidence supports 
service connection for tinnitus. 38 U.S.C.A. § 5107(b).

The Board finds that the preponderance of the evidence favors a 
nexus between the current disability and any incident of service, 
including in-service noise exposure.  Consequently, the benefit-
of-the-doubt rule applies, and the claim of service connection 
for tinnitus must be granted.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

b.	 Low Back

The Veteran contends that he suffered an injury to his low back 
while in-service.  Post-service medical records indicate that the 
Veteran has been diagnosed with degenerative joint disease and 
degenerative disc disease of the lumbar spine.  As such, the 
Veteran has a diagnosis of a current disability and the Board 
will turn to the issues of service incurrence and nexus.  

The Veteran testified during his Board hearing that he was moving 
a howitzer when he initial injured his back.  He sought treatment 
for this injury and was released.  He also indicted that he was 
hospitalized in Germany for back pain for two weeks.  The Veteran 
provided that he has experienced intermittent back pain and 
periods of time when his back seizes up and causes him to become 
incapacitated both during and after service.  He also indicated 
that he saw a chiropractor shortly after service discharge in 
Washington State; however, he could not recall the chiropractor's 
name.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  Competent medical evidence is not necessarily 
required when the determinative issue involves either medical 
etiology or a medical diagnosis.  Id. at 1376-77; see also Barr 
v. Nicholson, 21 Vet App 303 (2007)(lay testimony is competent to 
establish the presence of varicose veins); Woehlaert v. 
Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or 
a dislocated shoulder, rheumatic fever is not a condition capable 
of lay diagnosis); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  The Veteran is competent to report symptoms related to 
his back.  He is also credible in these assertions.  

But unlike the varicose veins in Barr or dislocated shoulder in 
Jandreau, back disorders, including degenerative joint disease, 
are not a condition capable of lay diagnosis, much less the type 
of condition that can be causally related to military service by 
lay testimony.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; 
Jandreau, 492 F.3d 1372.  As such, the Veteran is not competent 
to proffer a diagnosis or provide an opinion as to the etiology 
of his back disability. 

Turning to the medical evidence, the Veteran's service treatment 
records indicate that the Veteran sought in-service treatment for 
back pain in November 1948 and again in March 1953.  In an August 
1957 treatment note, the Veteran was diagnosed with acute 
lumbosacral strain and was treated twice during that month after 
sitting up from a chair and pushing a heavy box.  A November 1958 
treatment note provides that the Veteran had an x-ray of his back 
in 1957 which was negative.  An April 1963 hospital note 
indicates that the Veteran was hospitalized for a back ache as a 
result of an episode of forceful coughing.  Multiple images of 
the lumbar spine were obtained and there were no bone or joint 
abnormalities.  He was treated with bed rest until the acute pain 
subsided and discharged in May 1963 with a diagnosis of acute 
lumbar stain.  A June 1965 annual examination indicates that the 
Veteran's spine was normal and his Report of Medical History also 
dated in June 1965 does not indicate back pain.  A September 1968 
periodic examination also provided that the Veteran's spine was 
normal.  An August 1969 orthopedic clinic note provided in 
association with retirement  indicates that the Veteran 
complained of lumbosacral pain aggravated by lifting.  On 
physical examination, the Veteran had full range of motion of his 
back, hips, knees, and ankles.  There was no shortening or 
atrophy, no spasm or abnormal curvatures.  There were no 
deteriorated sensory or motor changes and his gait was normal.  
His August 1969 retirement examination indicates a normal spine 
although the Veteran complained of recurrent back pain in his 
August 1969 Report of Medical History.  In September 1969, x-rays 
were taken of the Veteran's thoracic and lumbar spine and showed 
that they were within normal limits.  He was diagnosed with pain 
of the lower spine in the past without current problems.  

Despite the Veteran's testimony to receiving chiropractic 
treatment soon after service discharge, post-service medical 
records do not show complaints of or treatment for back pain 
until 2005.  The first post-service treatment record to show that 
the Veteran complained of back pain was dated in June 2005.  
During a February 2006 Agent Orange Examination, the Veteran 
indicated that he injured his back in Germany after lifting an 
artillery piece.  The examiner indicated that the Veteran was 
wearing a back brace and favoring his back motion.  There was, 
however, no tenderness on palpitation or masses found.  The 
examiner assessed the Veteran with a history of back injury as 
well as degenerative joint disease of the spine, hands, and hips.  

A December 2009 private treatment note indicates that the Veteran 
complained of bilateral hip pain, right knee pain, low back pain, 
and sciatica.  A January 2010 private x-ray report of the 
thoracic spine indicates degenerative changes and  mild 
compression deformities.  

Following the Board remand, the Veteran was afforded a VA 
examination in June 2010.  The examiner noted the Veteran's 
current subjective complaints to include lumbosacral and 
posterial thigh pain.  The Veteran indicated wearing a back brace 
and being limited to walking one mile.  A July 2010 lumbar spine 
x-ray showed no definite acute osseous abnormalities but there 
were multilevel degenerative disease and facet arthrosis.  The 
examiner diagnosed the Veteran with degenerative joint disease 
and degenerative disk disease of the lumbar spine.  The examiner 
opined that it is less likely as not that the degenerative 
disease of the lumbar spine is the result of service but more 
likely than not the result of natural degenerative processes 
associated with aging.  The examiner pointed to the intermittent 
episodes of low back pain in service which were characteristic of 
sporadic lumbosacral strains and not associated with progression 
to arthritic or discogenic disease.  

In weighing the evidence, the Board acknowledges that Veteran's 
assertions of his past and current symptomatology.  However, the 
Board places greater probative value on the June 2010 VA 
examination opinion.  This negative nexus opinion is the only 
competent evidence regarding the etiology of the Veteran's low 
back disability.  As provided above, the examination report is 
based upon a review of the Veteran's claims file, including all 
the service treatment records, as well as the Veteran's oral 
history and assertions.  See Barr, 21 Vet. App. at 312; see also 
Nieves- Rodriguez, 22 Vet. App. 295.  It is afforded great 
probative weight.  The Board finds that service connection must 
fail on a direct basis.   

Further, while the Veteran's statements of back pain since 
service are credible, and he is competent to describe symptoms of 
an injury, the absence of documented complaints of back and neck 
pain until 2005 weigh against the claim on the basis of 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  Also the lack of 
evidence of treatment bears on the credibility of the evidence of 
continuity.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997). 

Additionally, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service after 
December 31, 1946, and arthritis (to include degenerative joint 
disease) becomes manifest to a degree of 10 percent within 1 year 
from date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there is 
no evidence of such disease during the period of service. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  As discussed, there is no competent medical evidence 
showing that the Veteran was diagnosed with degenerative joint 
disease within one year of separation from service.  The Veteran 
cannot benefit from the presumption.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim.  Consequently, the benefit-of-the- doubt 
rule does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, 1 Vet. App. 49.  

c.	 Bilateral Hip and Knee Disorders

The Veteran contends that his bilateral hip and knee disorders 
were caused by his low back disability.  Service connection may 
be established on a secondary basis for disability which is 
proximately due to, or the result of, a service connected disease 
or injury.  38 C.F.R. § 3.310(a)(2009).  Secondary service 
connection may also be established for a disorder which is 
aggravated by a service-connected disability; compensation may be 
provided for the degree of disability (but only that degree) over 
and above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.310(c); Allen v. Brown, 8 Vet. App. 
374 (1995).  Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service connected 
disability.  Id. 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 1131; 
see also Degmetich v. Brown, 104 F.3d 1328, 1332 (1997)(holding 
that interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  Pain 
alone, without a diagnosed identifiable underlying malady or 
condition, does not in and of itself constitute a disability for 
which service connection may be granted.  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001).  As will be discussed below, the evidence 
shows that the Veteran has complained of bilateral hip and knee 
pain; however, no competent evidence shows diagnoses for these 
disabilities.

During his Board hearing, the Veteran provided that he did not 
experience hip or knee problems until after he started 
experiencing back problems.  He also testified that he was never 
treated for his knees.  Again, the Board acknowledges the 
Veteran's lay statements.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition, report 
a contemporaneous medical diagnosis, or describe symptoms at the 
time supports a later diagnosis by a medical professional.  
Jandreau, 492 F.3d at 1377.  Again, competent medical evidence is 
not necessarily required when the determinative issue involves 
either medical etiology or a medical diagnosis.  Id. at 1376-77; 
see also Barr, 21 Vet App 303; Woehlaert, 21 Vet. App. at 462. 

However, hip and knee disabilities are not conditions capable of 
lay diagnosis, much less the type of condition that can be 
causally related to military service or another disability 
without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 
451 F.3d 1331; Jandreau, 492 F.3d 1372.  As such, the Veteran is 
competent and credible to report symptoms he has experienced.  
However, he is not competent to proffer a diagnosis or provide an 
opinion as to the etiology of his hip and knee disorders.  

Additionally, the medical records on file do not show that the 
Veteran has a current bilateral knee or bilateral hip disability.  
There are no service treatment records which indicate any 
complaints of, treatment for, or diagnosis of knee or hip 
problems.  Private medical records dated from December 2009 to 
January 2010 show complaints for knee and hip pain.  However, no 
specific diagnoses were proffered at that time.  The Veteran was 
afforded a VA examination in June 2010 to asses his hip and knee 
disorders.  During the examination, the Veteran indicated that he 
has had right hip pain since service.  X-rays taken of his hips 
revealed no acute abnormality or significant arthritis.  Further, 
the Veteran's right and left knees showed no deformity, atrophy, 
tenderness, or effusion.  Flexion and extension were normal.  
There was no crepitus, instability or subluxation.  The examiner 
assessed the Veteran with normal left and right hips and normal 
left and right knees and provided that there was no pathology of 
either hip or knee detectable on examination. 

Accordingly, the evidence of record weighs against a finding of 
service connection for a bilateral hip or bilateral knee 
condition.  Specifically, post-service medical records do not 
reflect diagnoses for any knee or hip disorders since service 
discharge nor do they show a nexus between any knee or hip 
problems and service or his back disability.  The Veteran's 
complaints are also insufficient to establish a bilateral hip or 
bilateral knee disability given his lack of medical expertise.  
Without any medical evidence of a lung disability in service and 
currently, service connection cannot be granted.  See Degmetich, 
104 F.3d at 1332.  Further, the Board notes that the Veteran is 
not service connected for  a low back disability. There is no 
basis in law for a grant of service connection for a disorder as 
secondary to a disorder which is not service connected.  38 
C.F.R. § 3.310 (2010); see Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Thus, service connection can not be granted on a 
secondary basis to a nonservice-connected disability. 

The Board finds that the preponderance of the evidence is against 
a finding that the Veteran's hip or knee disorders were incurred 
in or is related to his active duty or his low back disability.  
Consequently, the benefit-of-the-doubt rule does not apply, and 
the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. at 55.  

 
ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for a bilateral hip disorder is 
denied.

Entitlement to service connection for a bilateral knee disorder 
is denied.  




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


